United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                           January 11, 2006

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                No. 05-50224
                              Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

CHARLES JAMES JONES, JR.,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                            (6:04-CR-183-1)
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Following    a   bench    trial    on    stipulated    facts,     Defendant-

Appellee Charles James Jones, Jr. was convicted of one count of

being a felon in possession of a firearm.                  Jones appeals the

district    court’s   denial     of    his    pretrial    motion    to    suppress

evidence.

     Jones contends that the warrantless search of his vehicle,

which revealed marijuana under the passenger’s seat, was not based

on probable cause and thus violated the Fourth Amendment.                         He

argues that    the    firearm,    which      was    discovered   pursuant     to a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
subsequent inventory search of the vehicle, should be suppressed as

the fruit of the poisonous tree.        The government responds that the

search of the space under the passenger’s seat was based on

reasonable suspicion and was therefore not in violation of the

Fourth Amendment.

     An area search of a vehicle is limited to seeking weapons and

requires   that   the   officer   conducting     the   search   “have   an

articulable suspicion that the suspect is potentially dangerous.”

Michigan v. Long, 463 U.S. 1032, 1052 n.16 (1983); see Terry v.

Ohio, 392 U.S. 1, 27 (1968).      Whether reasonable suspicion exists

is fact-intensive, and each case is examined in light of the

totality of circumstances known to the agent conducting the search

and his experience in evaluating such circumstances. United States

v. Villalobos, 161 F.3d 285, 288 (5th Cir. 1998).

     The testimony at the suppression hearing showed that officers

detected a strong smell of deodorant when they were approaching

Jones’s vehicle after stopping it for traffic violations. In their

experience, such a smell is used to mask other odors.       The officers

also saw the passenger bend over and reach under the seat, a space

where weapons may be concealed and are easily accessible. Further,

the passenger was angry and confrontational, and refused to leave

the passenger’s seat until one of the officers produced pepper

spray.

     Viewing this evidence in the light most favorable to the

prevailing party, see United States v. Laury, 985 F.2d 1293, 1314

                                    2
(5th Cir. 1993), we conclude that the government met its burden of

showing that   this   warrantless   search   of   the   space   under   the

passenger’s seat was permissible.       See Long, 463 U.S. at 1050;

Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971); United States

v. Colin, 928 F.2d 676, 677 (5th Cir. 1991).       The judgment of the

district court is

AFFIRMED.




                                    3